SECOND LOAN MODIFICATION AGREEMENT

This Second Loan Modification Agreement (the "Agreement"), is executed this 15th
day of June, 2007, by and between Big Boulder Corporation, Blue Ridge Real
Estate Company, BBC Holdings, Inc., BRRE Holdings, Inc., Northeast Land Company,
Lake Mountain Company, Jack Frost Mountain Company, Boulder Creek Resort
Company, Moseywood Construction Company, individually and doing business as
Stoney Run Realty Company and Stoney Run Builders Company, and Jack Frost
National Golf Course, Inc., (jointly and severally the "Borrowers"); and
Manufacturers and Traders Trust Company (the "Bank").

BACKGROUND

A. On April 20, 2006, the Bank agreed to extend certain financial accommodations
to Borrowers in the form of a construction and site development line of credit
facility (the "Loan").

B. The Loan is evidenced by, inter alia, a Construction and Site Development
Line of Credit Mortgage Note dated April 20, 2006, in the stated principal
amount of Ten Million Dollars ($10,000,000.00), executed by Borrowers and
payable to Bank, as amended by a Joinder and Assumption Agreement dated as of
June 14,2007 (collectively the "Note"), and a Loan Agreement dated April 20,
2006, executed by Borrowers and accepted by the Bank, as amended by a Loan
Modification Agreement dated October 27, 2006, (collectively the "Loan
Agreement"), and secured by, inter alia, the assets of the Borrowers pursuant to
a General Security Agreement dated April 20, 2006, (the "Security Agreement"),
as perfected by certain filed Financing Statements, an Open-End Mortgage from
Blue Ridge Real Estate Company recorded in the Recorder of Deeds of Monroe
County, Pennsylvania in Mortgage Book 2265, at Page 131, the Recorder of Deeds
of Carbon County, Pennsylvania in Mortgage Book 1447, at Page 408, the Recorder
of Deeds of Lackawanna County, Pennsylvania to Instrument No. 200610673, and the
Recorder of Deeds of Luzerne County, Pennsylvania in Mortgage Book 3006, at Page
105980 (the "Blue Ridge Mortgage"), an Open-End Mortgage from Big Boulder
Corporation recorded in the Recorder of Deeds of Carbon County, Pennsylvania in
Mortgage Book 1447, at Page 679 (the "Big Boulder Mortgage"), an Open-End
Mortgage from Northeast Land Co., recorded in the Recorder of Deeds of Monroe
County, Pennsylvania in Mortgage Book 2265, at Page 272, and the Recorder of
Deeds of Carbon County, Pennsylvania in Mortgage Book 1448, at Page 1 (the
"Northeast Land Co. Mortgage") (the Blue Ridge Mortgage, the Big Boulder
Mortgage and the Northeast Land Co., Mortgage are collectively referred to as
the "Mortgages"), certain recorded Assignments of Leases and Rents (the
"Assignments"), and certain recorded Cross Collateralization Agreements.

C. The Loan Agreement, the Note, the Security Agreement, the Financing
Statements, the Mortgages, the Assignments, the Cross Collateralization
Agreements and all other documents, certificates and instruments executed and/or
delivered in connection with the Loans are hereinafter sometimes referred to
individually as a "Loan Document" and collectively as the "Loan Documents':.

D. Borrowers have requested, and the Bank has agreed to modify the terms of the
Loan Documents by extending the term of the availability under the Note,
increasing the amount available under the note, amending the interest charged on
the outstanding principal of the Note, changing the termination fee, and such
other modifications as set forth herein, and the Borrowers and Bank have agreed
to enter into this Agreement subject to the terms and conditions contained
herein.

AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and intending to be legally bound hereby, the
Borrowers and Bank agree as follows:

768 J 08.1





--------------------------------------------------------------------------------

1.

INCORPORATION.

The recitals set forth in the Background to this Agreement and the Loan
Documents referred to therein are incorporated herein by reference and made a
part hereof with the same force and effect as if herein restated in full.
However, the following provisions of this Agreement shall prevail over any
inconsistent provisions contained in the materials incorporated herein.

1.1.

Modification Paramount. In the event that any term or provision of any of the

Loan Documents is inconsistent or contrary to a specific and express term or
provision of this Agreement, the explicit and express term or provision of this
Agreement shall apply and shall be paramount. To the extent that no such
inconsistency exists, the terms and provisions of the Loan Documents, as
amended, shall continue in full force and effect.

1.2.

No Novation; Continuing Validity. This Agreement is not intended to be nor

shall it constitute a novation of the Loan Documents or the indebtedness and
obligations evidenced thereby. Borrowers hereby ratify, confirm and approve the
Loan Documents as modified herein, and the indebtedness and obligations
evidenced thereby, and Borrowers agree that the same are valid and binding
agreements of the Borrowers, enforceable in accordance with their terms.
Borrowers warrant, represent, acknowledge and agree that the Loan Documents have
not been amended or modified by any oral or written agreement or course of
conduct of the parties.

1.3.

Further Compliance with Loan Documents. Borrowers hereby ratify, reaffirm

and agree to all terms, conditions and remedies of and contained in the Loan
Documents, and warrant and agree that Borrower and Sureties shall fully and
strictly comply with all such terms and provisions, with time being strictly of
the essence.

2.

BANK'S COMPLIANCE; BORROWERS' ACKNOWLEDGMENTS.

2.1.

The Borrowers acknowledge and agree that Bank has fully and completely

fulfilled and satisfied all obligations it had or has to Borrowers under the
Loan Documents and otherwise pursuant to all other obligations and
understandings it may have had to the date of this Agreement (except those
obligations, if any, expressly provided for in this Agreement), including
without limitation all obligations, if any, required of Bank under all documents
and instruments now in existence or anticipated to be signed in connection with
this Agreement, and upon the occurrence of an event of default by Borrowers,
nothing further need be done by Bank before availing itself of all or any of its
rights and remedies against Borrowers.

2.2.

Borrowers acknowledge and confirm that by not exercising the rights, remedies

and privileges available to Bank, for any reason whatsoever, including the
negotiation and execution of this Agreement, Bank is not waiving and has not
waived any of its rights to do so in accordance with the Loan Documents and this
Agreement.

2.3.

Borrowers acknowledge and agree that by negotiating and entering into this

Agreement, Bank is not establishing a course of conduct nor a pattern of
operation nor an implicit or explicit understanding that Bank mayor will ever
further revise, extend, increase or modify any term or condition of the Loan
Documents or this Agreement or agree to forebear at any time in the future if an
event of default should occur under and pursuant to the Loan Documents, this
Agreement and/or any document or instrument contemplated or referred to herein.

768108.1

2





--------------------------------------------------------------------------------

3.

AMENDMENTS TO LOAN DOCUMENTS.

The Loan Documents are hereby amended as follows:

3.1 The current maximum available amount under the Note is Ten Million Dollars
($10,000,000.00) ("Maximum Available Amount"). The Maximum Available Amount is
hereby increased by an additional Fifteen Million Dollars ($15,000,000.00) so
that the Maximum Available Amount will be Twenty-Five Million Dollars
($25,000,000.00) (the "Amended Maximum Available Amount"). The Amended Maximum
Available Amount shall be in effect as of the date hereof.

3.2. The interest rate accruing on the unpaid balance of the Loan is amended as
of the date hereof from the Bank's Prime Rate less one-quarter (1/4%), to a rate
of two hundred fifty (250) basis points above LIB OR for one month interest
periods, as LIB OR is more fully set forth in the Amended and Restated
Construction and Site Development Line of Credit Mortgage Note dated of even
date herewith, as supplemented by the addenda attached thereto.

3.3. The Maturity Date of the Note is hereby amended to extend such date from
April 19, 2008, to April 19, 2010, and all references in the Loan Documents to
an expiration of the Loan shall be amended to reflect the new maturity date.
Payments of interest shall continue to be paid on a consecutive monthly basis as
provided in the Note, as amended and extended herein, and principal payments
shall be due and payable as provided in the Note, as amended and extended
herein.

3.4. Section 3.1 entitled, "Purpose of the Construction Line of Credit Sub-Loan"
which read, "Up to Three Million Five Hundred Thousand Dollars ($3,500,000.00)
of the Loan may be used to fund the completion of construction of the Units on
the Land ("Construction Line of Credit Sub-Loan")", shall be modified to now
read, "Purpose of the Construction Line of Credit Sub-Loan" which read, "Up to
Six Million Dollars ($6,000,000.00) of the Loan may be used to fund the
completion of construction of the Units on the Land ("Construction Line of
Credit Sub-Loan")".

3.5. The term "Release price" as defined in Section 3.2 of the Loan Agreement is
hereby amended to modify the percent of the gross sale price of any lot sold
from 125% to 135%. In addition, the draw schedule under Section 3.2 is
supplemented to add the following as a draw schedule for the condominium
construction as anticipated below:




Footings

5%

Foundation

10%

Framing/Autoclave

15%

Windows/Ext. Doors/Roof

10%

Rough HVAC

10%

Rough Plumb/Sprinklers/Rough Electric

15%

Insulation / Drywall Hung

10%

Exeter Finishes

5%

Interior Trim/Tile/HW Flooring

5%

Cabinetry/Countertops

10%

Carpets/Completion of Unit

5%

 

100%







3.6. Section 3.3 shall be revised to provide that in no event shall the Bank be
required to make Loan Advances under the Construction Line of Credit Sub-Loan,
nor shall the Borrowers be permitted to draw under the Construction Line of
Credit Sub-Loan for the purpose of funding more than four (4) single spec homes
per Development, and not more than two (2) spec condominium duplex

768108.1

3





--------------------------------------------------------------------------------

buildings per Development at anyone time. A separate condominium duplex building
may be started when fifty percent (50%) or more of the existing condominium
duplex buildings are under a binding agreement of sale. Advance under the
Construction Line of Credit Sub-Loan shall be limited to 100% of the cost of the
sold homes or 80% of the cost of the spec homes. The term "Development" shall
mean each of Laurelwoods I, Laurelwoods II and Boulder Lake Village. The Bank
shall not be obligated to make any advances under the Construction Line of
Credit Sub-Loan for any Laurelwoods I and/or Laurelwoods II single or duplex
Unit absent its receipt from time to time as each Project on the Laurelwoods I
and/or Laurelwoods II Property is presented to the Bank for approval, of an
appraisal or appraisals (collectively the "Appraisal") in form and substance
acceptable to Bank in an amount acceptable to Bank, being no less than an 80%
loan to value ratio (the "Appraised Value") prepared in accordance with the
terms and provisions of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended, and the Regulations thereunder (the "Act"),
and prepared by an appraiser, acceptable to Bank, licensed and certified to
conduct appraisals in Pennsylvania under the Act on the Units currently or to be
under construction on the Laurelwoods I and/or Laurelwoods II Property, as
applicable. The Appraisals shall be on an "as completed" value. The cost of such
Appraisals shall be paid by Borrowers immediately upon request of the Bank.

3.7. In no event shall the Bank be required to make Loan Advances under the Site
Development Sub-Loan, nor shall the Borrowers be permitted to draw under the
Site Development Sub-Loan for the purpose of funding more than three (3)
Projects at anyone time.

3.8. Section 4.2 entitled, "Maximum Amount of the Site Development Sub-Loan. The
aggregate amount disbursed under the Site Development Sub-Loan may not exceed
Six Million Five Hundred Thousand Dollars ($6,500,000.00)", shall be modified to
now read, "Maximum Amount of the Site Development Sub-Loan. The aggregate amount
disbursed under the Site Development Sub-Loan may not exceed Twelve Million Nine
Hundred Thousand Dollars ($12,900,000.00)". Accordingly, all references to the
Letters of Credit in the Loan Agreement shall reflect the Bank agreement,
subject to the terms and the conditions contained in the Loan Agreement, to
issue, on one or more of the Borrowers' behalf, irrevocable standby letters of
credit to the Official Bodies in an aggregate amount not to exceed Twelve
Million Nine Hundred Thousand Dollars ($12,900,000.00) for the purpose of
guaranteeing completion of the Infrastructure Improvements to the pre-approved
Projects as required by the Official Bodies.

3.9 As part of the Loan, a Sewer and Water Line of Credit Sub-Loan shall be
established effective as of the date hereof in the amount of up to Six Million
One Hundred Thousand Dollars ($6,100,000.00) to be used to fund the completion
of construction of sewer and water upgrades for the Property ("Sewer and Water
Line of Credit Sub-Loan"). Advances for the Sewer and Water Line of Credit
Sub-Loan shall be as follows: Not less than ten business days prior to the
making of each Loan Advance, and in all cases not more than twice per each
calendar month, Borrowers shall submit to Bank a written request for advance
("Request for Advance"). Each Request for Advance shall specify in detail the
stage of construction of the sewer and water upgrades. The Bank shall advance an
amount equal to an amount reasonably deemed appropriate by the Bank, not to
exceed in tot al the amount of the Sewer and Water Line of Credit Sub-Loan, and
the request for Advance shall contain (i) the total amount of the Loan Request
(ii) a certificate of Borrowers and the General Contractor to the effect that
(a) the construction of the sewer and water upgrades to date has been performed
in a good and workmanlike manner and in accordance with the Plans and
Specifications, (b) the amount of the Request for Advance for which such Loan
Advance is requested either has been paid by one or more of the Borrowers or is
justly due to a General Contractor for work, labor or Materials furnished for
the construction of the sewer and water upgrades, and (c) no part of the project
costs described in such Request for Advance has been made the basis for any
previous Loan Advance or has been or will be used for any other purpose than is
described therein, and (iii) a certificate of the applicable General Contractor
(a) to the effect that the construction of the sewer and water upgrades has been
performed in a good and workmanlike manner and

768108.1

4





--------------------------------------------------------------------------------

in accordance with the Plans and Specifications and in compliance with all
applicable laws and all applicable private covenants of record, (b) specifying
the stage and percentage of completion which has been achieved by each of the
various trades engaged in the construction of the sewer and water upgrades, and
(c) to the effect that the amount of such Loan Advance is not greater than the
actual cost of work and labor performed on the sewer and water upgrades. Each
Request for Advance and each receipt of the Loan Advance requested thereby shall
constitute a certification by Borrowers that the representations and warranties
contained in this Agreement and the Loan Documents are true and correct on the
date of such Request for Advance or such receipt. The Bank shall not be
obligated to make Loan Advances for the payment of interest on the Loan, but in
Bank's discretion, may make such advances. Loan Advances shall, at the option of
Bank, either be credited to Borrowers' account with Bank or be paid by Bank
jointly to the Borrowers and to the party or parties who have actually supplied
labor, Materials or services in connection with the sewer and water upgrades
jointly to the Borrowers and to the party or parties to whom payment of any
other project costs specified in the Request for Advance is due. No further
direction or authorization for such direct payment shall be required, it being
understood that any such payment shall be applied toward the satisfaction of the
obligations of Bank hereunder and shall be deemed a Loan Advance evidenced by
the Note and secured by the Mortgages and the other Loan Documents as fully as
if made to Borrowers, regardless of the actual disposition thereof by the party
or parties to whom such payment is made. The making of any Loan Advance by Bank
shall not be deemed an acceptance or approval by Bank (for the benefit of
Borrowers or any third party) of any work performed or improvements constructed
or Materials furnished or installed in connection with the construction of the
sewer and water upgrades and shall not create any privity of contract between
Bank and any third party. Each and every Request for Disbursement of the
proceeds of the Sewer and Water Line of Credit Sub-Loan presented by Borrowers
shall constitute Borrowers' representation that the proceeds of the Sewer and
Water Line of Credit Sub-Loan are being used for the purpose for which the Sewer
and Water Line of Credit Sub-Loan has been granted; that there are sufficient
proceeds of the Sewer and Water Line of Credit Sub-Loan remaining to complete
the construction of the sewer and water upgrades in accordance with Plans and
Specifications; that no Event of Default has occurred and is continuing
hereunder, or under any other obligation of the Borrowers to the Bank, and that
there exists no circumstances which solely by the passage of time and/or giving
of notice would create such an Event of Default, that the work for which the
request is being made has been done in workmanlike fashion in accordance with
the Plans and Specifications; that there is no pending or threatened litigation
against anyone or more of the Borrowers and/or anyone or more parcels of the
Land, that the Borrowers have paid all taxes as and when due by anyone or more
of them, that there has not been a material adverse change in the financial
condition of the Borrowers, that all construction has been completed in
accordance with the Plans and Specifications and in accordance with applicable
Official Body requirements, that the Bank retains its first priority lien on the
Property, and, that the requested proceeds of the Sewer and Water Line of Credit
Sub-Loan are being used either: (a) to pay one or more contractors or
subcontractors or other persons working or doing work in connection with the
construction on the sewer and water upgrades in accordance with the payment
provisions of the applicable contract or understanding; or (b) to reimburse
Borrowers for either work performed or materials supplied to the sewer and water
upgrades or for payments made to contractors or subcontractors pursuant to the
payment provisions of the applicable contract(s) for work and/or material
actually incorporated into the sewer and water upgrades. The Bank reserves the
right, but does not have the duty, to confirm by and through its authorized
officers, employees, agents or representatives, any and all of the
representations deemed to have been made by Borrowers in connection with a
Request for Disbursement. Borrowers hereby agrees to permit any such authorized
officer, employees, agents or representatives to come upon any portion of the
Property at all reasonable times for the purpose of inspection on at least a
monthly basis. The cost of such inspections shall be borne by Borrowers. The
inspection rights herein provided are solely for the protection of the Bank, and
Borrowers hereby acknowledges and agrees that Bank is not making, and will make
no representation, or warranty with respect to the construction of the sewer and
water upgrades (including, without limiting the generality of the foregoing, the
adequacy of the Plans and Specifications, or proper performance by any
contractor or supplier) and that no person, including but not limited to the

768108.1

5





--------------------------------------------------------------------------------

Borrowers has the right to rely on Bank for any matters with respect to the
construction or the Bank's inspections. Bank shall have no liability or
obligation to Borrowers or any other person or entity with respect to the Bank's
inspection. The Bank reserves the right to have the progress of construction for
the Project inspected from time to time by an independent and qualified engineer
hired by the Bank at the Borrowers' expenses. A condition of each advance is:
(i) the representations and warranties contained in this Agreement and in the
Loan Documents shall be true on and as of the date of each Loan Advance with the
same effect as though made on and as of each such date; (ii) On the date of each
Loan Advance hereunder no Event of Default and no Potential Default shall have
occurred and be continuing or shall exist or shall occur and exist after giving
effect to the Loan Advance to be made on such date; (iii) Upon request by the
Bank to the Borrowers, the Bank shall have received receipts or other
verification deemed by Bank to be sufficient from the General Contractor and all
Subcontractors evidencing that all sums previously advanced for the sewer and
water upgrades; (iv) On the date of each Loan Advance, the sewer and water
upgrades shall not have been materially injured or damaged by fire or other
casualty and have remained unrestored unless the proceeds of insurance are to be
applied pursuant to the terms of the Mortgages; and (v) the Bank's receipt and
approval of all permits, licenses and approvals from all applicable Official
Bodies for the sewer and water upgrades, in form and substance satisfactory to
the Bank. Notwithstanding anything to the contrary contained herein, should the
Bank, in its sole discretion, determine that the financial condition of
Borrowers is not sufficient to support a requested advance under the Sewer and
Water Line of Credit Sub-Loan, or a material adverse change has occurred with
respect to anyone or more of the Borrowers, such advance need not be made by
Bank.

3.10. The prepayment language in the Note is hereby amended to provide, "if the
Borrowers, or anyone ore more of them voluntarily or willingly terminates the
Note at any time and refinances any portion thereof for a residential
development from or with any other lending institution, the Borrowers shall pay
a termination fee to the Bank equal to one percent (1 %) of Twenty Five Million
($25,000,000.00) Dollars if such prepayment occurs within one (1) year of the
date hereof, the Borrowers shall pay a termination fee to the Bank equal to
three quarters of one percent (3/4%) of Twenty Five Million ($25,000,000.00)
Dollars if such prepayment occurs during the second year from the date hereof,
and the Borrowers shall pay a termination fee to the Bank equal to one half of
one percent (1/2%) of Twenty Five Million ($25,000,000.00) Dollars if such
prepayment occurs during the third year from the date hereof, up to but not
including the Maturity Date.

3.11 The property known as the Bolder Lake Village Condominium Project ("BL V
Property"), which property is more particularly described in Exhibit "A" which
is attached hereto and incorporated herein by reference, shall be included in
the definition of the Land and the Property. The Borrower may utilize the
Construction Line of Credit Sub-Loan for purpose of constructing Units on the
Property, including the BL V Property. The Bank shall not be required to make
any advance under the Construction Line of Credit Sub-Loan for purpose of
constructing one or more Units on the BL V Property, unless, from time to time
as each Project on the BL V Property is presented to the Bank for approval, Bank
shall be provided with an appraisal or appraisals (collectively the "Appraisal")
in form and substance acceptable to Bank in an amount acceptable to Bank, being
no less than an 80% loan to value ratio (the "Appraised Value") prepared in
accordance with the terms and provisions of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, and the Regulations thereunder
(the "Act"), and prepared by an appraiser, acceptable to Bank, licensed and
certified to conduct appraisals in Pennsylvania under the Act on the Units
currently or to be under construction on the BL V Property. The Appraisals shall
be on an "as completed" value. The cost of such Appraisals shall be paid by
Borrowers immediately upon request of the Bank. The Bolder Lake Village
Condominium construction project shall be subject to monthly vertical
inspections by the Bank designee, currently LCS, as a cost to be borne solely by
the Borrowers. Borrowers shall provide or cause to be provided to the Bank
within thirty (30) days of each calendar month end, reports of construction and
sales for the BL V Property, certified by the chief financial officer of the
Borrowers, all in form and substance satisfactory to the Bank. The Bank's
obligation to make advances under the BL V Property

768108, I

6





--------------------------------------------------------------------------------

shall further be subject to its receipt and approval of all Bolder Lake Village
Condominium organizational and condominium documents, and the Bank's receipt and
approval of all permits, licenses and approvals from all applicable Official
Bodies for the BL V Property, and the intended construction, all in form and
substance satisfactory to the Bank.

3.12 In addition to the principal repayment obligations of the Borrower set
forth in the Note and this Agreement, the Borrowers covenant and agree to pay to
the Bank a sum equal to $70,000.00 multiplied by the number of Laurelwoods I,
Laurelwoods II and Boulder Lake Village Units not sold contrary to the
Borrowers' projected sales as delivered to the Bank as required herein. Payment
of such additional principal based upon the above formula shall occur on or
before December 31 of each year, commencing December 31, 2007. Notwithstanding
the above, the Borrowers shall have the one­time option of waiving the principal
repayment obligation as required under this Subsection 3.12 for one calendar
quarter during the term of the Loan, as such calendar quarter is selected by the
Borrowers and the Bank is so notified prior to the date of the principal
repayment due on or before December 31 of each year.

3.13. Section 9.1 (a) shall be amended to state, "Tangible Net Worth. Permit
their tangible net worth to be less than $25,000,000.00, to be tested annually."

3.14. Section 9.1(c) shall be amended to state, "Debt Service Coverage Ratio.
Permit the ratio of (A) the sum of (i) the net income of the Borrowers, (ii) the
depreciation and amortization of the Borrowers, (iii) the interest expense of
the Borrowers, and (iv) other non-cash or extraordinary expenses of the
Borrowers, during any fiscal year, and any distributions (if permitted), to (B)
the total of (i) the current installments of all principal payable by the
Borrowers, in connection with any indebtedness or other obligation maturing more
than one year after the end of such fiscal year and arising from the borrowing
of any money or the deferral of the purchase price of any asset, (ii) $70,000.00
per projected home sale, and (iii) the interest expense of the Borrowers, during
such fiscal year, to be less than 1.50 : 1.00, to be tested annually, with the
calculation of interest expense not to include the interest on the Loan."

3.15. Section 13.1 of the Loan Agreement is hereby amended to provide, "The
Borrowers shall provide and cause to be maintained builder's risk insurance in
an amount not less than Twenty-Five Million and 00/100 ($25,000,000.00) Dollars,
in connection with the Loan, with a Mortgagee and Lender-Loss Payable Clause in
favor of Bank, by an insurance company reasonably acceptable to Bank".

3.16. The Borrowers shall provide or cause to be provided to the Bank on an
annual basis in conjunction with the delivery to the Bank of the Borrowers'
annual Financial Statements as required under Section 7.1 of the Loan Agreement,
two (2) years of forward looking cash flow projections for each residential
development and for overall operations.

4.

CONFESSION OF JUDGMENT.

BORROWERS HEREBY EMPOWER ANY ATTORNEY OF ANY COURT OF RECORD, AFTER THE
OCCURRENCE OF ANY EVENT OF DEFAULT HEREUNDER, TO APPEAR FOR BORROWERS, OR ANY
ONE OR MORE OF THEM, AND, WITH OR WITHOUT COMPLAINT FILED, CONFESS JUDGMENT, OR
A SERIES OF JUDGMENTS, AGAINST BORROWERS, OR ANY ONE OR MORE OF THEM, IN FAVOR
OF THE LENDER OR ANY HOLDER HEREOF FOR THE ENTIRE PRINCIPAL BALANCE OF THIS
NOTE, ALL ACCRUED INTEREST AND ALL OTHER AMOUNTS DUE HEREUNDER, TOGETHER WITH
COSTS OF SUIT AND AN ATTORNEY'S COMMISSION OF THE GREATER OF TEN PERCENT (10%)
OF SUCH PRINCIPAL AND INTEREST OR $10,000 ADDED AS A REASONABLE ATTORNEY'S FEE,
AND FOR DOING SO THIS AGREEMENT OR THE

768108.1

7





--------------------------------------------------------------------------------

NOTE OR A COPY OF EITHER VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT WARRANT.
BORROWERS HEREBY FOREVER WAIVE AND RELEASE ALL ERRORS IN SAID PROCEEDINGS AND
ALL RIGHTS OF APPEAL AND ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR
EXEMPTION LAWS OF ANY STATE NOW IN FORCE OR HEREAFTER ENACTED. INTEREST ON ANY
SUCH JUDGMENT SHALL ACCRUE AT THE DEFAULT RATE AS DEFINED IN THE NOTE. NO SINGLE
EXERCISE OF THE FOREGOING POWER TO CONFESS JUDGMENT, OR A SERIES OF JUDGMENTS,
SHALL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT ANY SUCH EXERCISE SHALL BE
HELD BY ANY COURT TO BE INVALID, VOIDABLE, OR VOID, BUT THE POWER SHALL CONTINUE
UNDIMINISHED AND IT MAYBE EXERCISED FROM TIME TO TIME AS OFTEN AS THE LENDER
SHALL ELECT UNTIL SUCH TIME AS THE LENDER SHALL HAVE RECEIVED PAYMENT IN FULL OF
THE DEBT, INTEREST AND COSTS.

5.

REPRESENTATIONS AND WARRANTIES.

All of the representations and warranties set forth in the Loan Documents are
hereby reasserted and restated by Borrowers as of the date hereof, as if each
such representation and warranty were set forth at length herein. Borrowers
hereby acknowledge that such representations and warranties are being
specifically relied upon by Bank as an inducement to Bank to enter into this
Agreement and as partial consideration for the terms and conditions contained
herein. In addition to the representations and warranties already contained in
the Loan Documents, Borrowers, as a material inducement to Bank to enter into
this Agreement, hereby acknowledge, confirm, represent and warrant that:

5.1.

As of the date hereof, no default or event of default exists under the Loan

Documents, and no condition exists which, but for the passage of time or the
giving of notice or both, would constitute a default or event of default under
the Loan Documents; and

5.2.

None of the Borrowers has any defenses, charges, claims, demands, pleas or

offsets whatsoever in law or equity against Bank or against the enforcement of
the Loan Documents.

5.3.

No consent to or approval of the execution, delivery and performance of this

Agreement or any documents or actions contemplated herein is required to be
obtained from any other person or entity, public or private, or any court,
administrative agency or other governmental or quasi­governmental authority;

5.4.

The execution and delivery of this Agreement by the Borrowers will not conflict

with, or result in a breach of (i) any mortgage, lease, contract, agreement, or
other instrument to which any of the Borrowers is a party or by which any of its
respective properties are bound; or (ii) any applicable law, judgment, order,
writ, injunction, decree, rule or regulation of any court, administrative agency
or other governmental or quasi-governmental authority;

5.5.

This Agreement and all other documents executed pursuant hereto or in

connection herewith have been or shall be duly and validly executed and
delivered and constitute valid and legally binding obligations of Borrowers,
enforceable in accordance with their tern1s, except as such enforceability may
be limited by bankruptcy, insolvency or other laws affecting creditors' rights
generally;

768108.1

8








--------------------------------------------------------------------------------

5.6.

Borrowers and each property encumbered by the Mortgages (the "Mortgaged

Premises") are in compliance in all material respects with all laws, regulations
and requirements applicable to each of the Borrowers and the Mortgaged Premises,
and noe of the Borrowers has received, nor do any of them have any knowledge of,
any order or notice of any governmental investigation or of any violations or
claims of violation of any law, regulation or any governmental requirement
applicable to any of the Borrowers or the Mortgaged Premises;

5.7.

There is no litigation or governmental proceeding pending or, to the knowledge

of any of the Borrowers, threatened against anyone or more of the Borrowers
which affects anyone or more of the Borrowers' ability to fulfill any of its
obligations under this Agreement or any of the other Loan Documents;

5.8.

Neither this Agreement nor any other document executed in connection herewith

by the Borrowers contains any untrue statement of a material fact and/or omits
any material fact necessary in order to make the statement made, in light of the
circumstances under which it was made, accurate and not misleading; and

5.9.

The loan transaction consummated pursuant to the Loan Documents and this

Agreement was and is a commercial business transaction and the entire proceeds
thereof were used exclusively for commercial business purposes.

6.

RELEASE OF BANK BY BORROWERS.

In consideration of Bank's execution of this Agreement, Borrowers do hereby
unconditionally release, remise and forever discharge Bank, and any entity which
"controls" Bank within the meaning of Section 15 of the Securities Act of 1933,
as amended, its members, officers, directors, officials, agents, employees and
attorneys, and their respective heirs, successors and assigns (collectively
"Releases"), of, for and from any and all claims, demands, debts, liabilities,
judgments, contracts, obligations, accounts, costs and expenses (including,
without limitation, legal fees, related expenses and the costs of defense),
causes of action and claims for relief of whatever kind or nature, whether known
or unknown, suspected or unsuspected, which Borrowers have or may have against
Releases or any of them by reason of, or in any way connected with the Loan
Documents, this Agreement, the Loan, or any of them, including without
limitation, any default or alleged default or collection effort thereunder,
and/or any purported oral agreements or understandings by and between Bank and
Borrowers, any claim that can be asserted to reduce or eliminate all or any part
of Borrowers' obligation to repay the Loan, or any claim in the nature of
"lender liability" or sounding in tort or assumpsit or of an equitable nature,
or any other matter whatsoever.

7.

REAFFIRMATION OF COLLATERAL.

The Mortgages and the other Loan Documents are hereby amended and extended to
secure the entire indebtedness evidenced by the Note and the other Loan
Documents, as amended, increased and extended hereby, so that each of the
Mortgages shall be amended to now provide, "THIS IS AN OPEN­END MORTGAGE
SECURING FUTURE ADVANCES UP TO A MAXIMUM PRINCIPAL AMOUNT OF $25,000,000.00 PLUS
ACCRUED INTEREST AND OTHER INDEBTEDNESS AS DESCRIBED IN 42.PA. C.S.A. §8143",
and the Cross Collateralization Agreements shall also reflect the term
"Indebtedness" includes the increase in the Loan as provided herein. The
Mortgaged Premises shall

768108.1

9




--------------------------------------------------------------------------------

remain subject to the liens, operation and effect of the Mortgages, and nothing
herein contained nor done pursuant hereto shall impair or adversely affect the
lien, operation and effect of the Mortgages or their priority as a first liens
on the Mortgaged Premises. The Borrowers shall provided title insurance
endorsements in favor of the Bank in form and substance satisfactory to the Bank
and its counsel ensuring the Mortgages for the full amount of the Loan as
amended and increased herein.

8.

WAIVER OF JURY TRIAL.

BORROWERS HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO
TRIAL BY JURY ANY ONE OR MORE OF THE BORROWERS MA Y HAVE IN ANY ACTION OR
PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH TH NOTE, THIS AGREEMENT OR
THE TRANSACTIONS RELATED HERETO. BORROWERS REPRESENT AND WARRANT THAT NO

REPRESENT AGENT OR AGENT OF THE LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE LENDER WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER. BORROWERS ACKNOWLEDGE THAT THE LENDER HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

9.

INTEGRATION.

This Agreement, the Amended and Restated Construction and Site Development Line
of Credit Mortgage Note dated of even date herewith, and the Loan Documents
constitute the sole agreement of the parties with respect to the subject matter
hereof and thereof and supersede all oral negotiations and prior writings with
respect to the subject matter hereof and thereof.

10.

SEVERABILITY.

In the event that one or more provisions of this Agreement or their application
to any person or circumstance shall be held invalid, illegal or unenforceable in
any respect or to any extent, such provisions shall nevertheless remain valid,
legal and enforceable in all such other respects and to such extent as may be
permissible. In addition, any such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been contained herein.

11.

GOVERNING LAWS; BINDING EFFECT.

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, shall only be amended by an instrument in
writing signed by each of the parties hereto, and shall extend to and bind the
parties hereto and their respective heirs, administrators, successors and
assigns.

12.

FEES AND COSTS.

Any and all expenses associated with this Agreement, including, but not limited
to, expenses associated with the filing or recording of any documents pursuant
hereto, as well as a commitment fee of $17,500.00, shall be paid by Borrowers.
In addition, Borrowers shall pay the reasonable fees of the attorneys for the
Bank for services rendered in connection with this Agreement, and the Borrowers
shall also pay the reasonable attorney fees and costs of the Bank in connection
with the renegotiation, redrafting, modifying, interpretation and enforcement of
any of the provisions of this Agreement.

768108.1

10





--------------------------------------------------------------------------------

13.

INDEMNIFICATION.

Borrowers hereby jointly and severally agree to indemnify, defend and hold
harmless Bank, its successors and assigns, from and against and in respect of,
any and all damages, liabilities, reasonable fees, reasonable costs, reasonable
expenses (and including, without limitation, reasonable attorney's fees and
expenses) of every kind, nature or description incurred or suffered by Bank by
reason of or resulting from or arising out of this Agreement including, but not
limited to, any and all investigations, litigations, actions, suits,
proceedings, demands, assessments, costs, fees, expenses or judgments under any
state or federal laws, including securities laws.

14.

FURTHER ASSURANCES.

From time to time, the Borrowers shall take such action and execute and deliver
to the Bank such additional documents, instruments, certificates, and agreements
as the Bank may reasonably request to effectuate the purposes of this Agreement.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
caused this Agreement to be executed as of the date first above written.




ATTEST:

BIG BOULDER CORPORATION

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 24-0822326




ATTEST:

BLUE RIDGE REAL ESTATE COMPANY

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 24-0854342




ATTEST:

BBC HOLDING INC.

/s/ Nina A. Corey

BY: /s/ Eldon D. Dietterick

NINA A. COREY, Secretary

ELDON D. DIETTERICK, President & Treasurer




TAX ID. NO. 51-0294425

























[SIGNATURES CONTINUED ON NEXT PAGE]













11








--------------------------------------------------------------------------------

ATTEST:

BRRE HOLDINGS, INC.

/s/ Nina A. Corey

BY: /s/ Eldon D. Dietterick

NINA A. COREY, Secretary

ELDON D. DIETTERICK, President & Treasurer




TAX ID. NO. 51-0294426







ATTEST:

NORTHEAST LAND COMPANY

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 23-1682251







ATTEST:

LAKE MOUNTAIN COMPANY

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 23-2243205







ATTEST:

JACK FROST MOUNTAIN COMPANY

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 23-1670482







ATTEST:

BOULDER CREEK RESORT COMPANY

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 20-2287001




























[SIGNATURES CONTINUED ON NEXT PAGE]













12











--------------------------------------------------------------------------------

ATTEST:

MOSEYWOOD CONSTRUCTION COMPANY,

Individually and d/b/a STONEY RUN REALTY

COMPANY and d/b/a STONEY RUN BUILDERS

COMPANY

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 65-1190104







ATTEST:

JACK FROST NATIONAL GOLF COURSE, INC.

/s/ Christine A. Liebold

BY: /s/ Eldon D. Dietterick

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO. 20-3092213







ACCEPTED BY:

MANUFACTURERS AND TRADERS TRUST COMPANY




By: /s/ Sandra Chickeletti

Sandra Chickeletti, Vice President
























































































768108.1

13





--------------------------------------------------------------------------------

ACKNOWLEDGMENTS




COMMONWEALTH OF PENNSYLVANIA

)

: ss.

COUNTY OF CARBON

)




On the 15th day of June, 2007, before me, the undersigned, a Notary Public in
and for said Commonwealth, personally appeared Eldon D. Dietterick personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument on behalf of Big
Boulder Corporation, Blue Ridge Real Estate Company, BBC Holdings, Inc., BRRE
Holdings, Inc., Northeast Land Company, Lake Mountain Company, Jack Frost
Mountain Company, Boulder Creek Resort Company, Moseywood Construction Company,
individually and doing business as Stoney Run Realty Company and Stoney Run
Builders Company, and Jack Frost National Golf Course, Inc., and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.




/s/ Eric D. Hanna, Notary Public




My commission expires

COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Eric D. Hanna, Notary Pubic

Tobyhanna Twp., Monroe County

My Commission Expires Jan. 31 , 2009

Member, Pennsylvania Association of Notaries




COMMONWEALTH OF PENNSYLVANIA

)

: ss.

COUNTY OF CARBON

)




On the 15th day of June, 2007, before me, the undersigned, a Notary Public in
and for said Commonwealth, personally appeared Sandra Chickeletti personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument on behalf of
Manufacturers and Traders Trust Company and acknowledged to me that she executed
the same in her capacity, and that by her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.




/s/ Eric D. Hanna, Notary Public




My commission expires

COMMONWEALTH OF PENNSYLVANIA

Notarial Seal

Eric D. Hanna, Notary Pubic

Tobyhanna Twp., Monroe County

My Commission Expires Jan. 31 , 2009

Member, Pennsylvania Association of Notaries


768108.1

14



